Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 12/20/2021 are acknowledged.
According to the Amendments to the claims, Claims 1, 4-5, 21-25 and 27-31 has /have been amended, Claims 11-20 were previously cancelled.  Accordingly, Claims 1-10 and 21-30 are pending in the application with Claims 3, 7, 10 and 11-20 previously withdrawn.  An action on the merits for Claims 1-2, 4-6 and 8-9 are as follow.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites the limitation “.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmore (US 6,146,576) in view of Rule (US 2005/0252603 A1).  
Regarding Independent Claim 1, Blackmore discloses a method for forming a cured composite component, comprising:
laying one or more layers of uncured composite material (composite material part 38…preimpregnated with a heat curable resin, Fig 7, Col 8 line 41-42; composite material part 62…preimpregnated with a heat curable resin, Fig 9, Col 10 line 6-7) onto a conductive core (38… includes at least one layer of conductive fibers, Fig 7, Col 8 line 32-33; 62… includes at least one layer of conductive fibers, Fig 9, Col 10 line 3-4; composite material 160…a first resin carrying layer 162, a second layer 164 of conductive material…a third resin carrying layer 166…a fourth layer 168 of conductive material…a fifth resin carrying layer 170, Fig 21, Col 13 line 10-17.  Note: The examiner interprets “core” as body; please see THE SAURUS.COM online); and 
supplying an electric current to the conductive core to resistively heat the one or more layers of uncured composite material to a temperature sufficient to cure the one or more layers of uncured composite material into the cured composite component 
Blackmore discloses the invention as claimed and as discussed above; except wherein the conductive core comprises a conductive foam comprising an interconnected network of pores.
Rule teaches a conductive foam comprising an interconnected network of pores (13 and 13’ includes a porous electrically conductive material, typically having an interconnected pore or void structure, [0033], Fig 4).  Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Blackmore with Rule’s further teaching of wherein the conductive core (taught by Blackmore already) comprises a conductive foam comprising an interconnected network of pores; because Rule teaches, in Para. [0033] of providing an electrically conductive material with excellent corrosion-resistant character for operational safety purpose during process.
Regarding Claim 5, Blackmore in view of Rule teaches the invention as claimed and as discussed above, and Blackmore further teaches: wherein supplying the electric current to the conductive core creates a voltage drop across the conductive core (to provide a proper voltage to the conductive layer, Col 7 line 55).
Blackmore in view of Rule teaches the invention as claimed and as discussed above; except wherein the voltage drop is between 50 Volts to 100 Volts. Since the voltage drop is between 50 Volts to 100 Volts” involved the material/ size of the conductive core and the electricity of the power supply, and it’s generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (MPEP 2144.04, VI); also applicant has not disclosed that this kind of design solves any stated problem or is for any particular purpose.  It would have been an obvious matter of design choice to modify Blackmore in view of Rule to obtain the invention as specified above. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Blackmore in view of Rule with Blackmore further teaching of wherein the voltage drop is between 50 Volts to 100 Volts because it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
Regarding Claim 6, Blackmore in view of Rule teaches the invention as claimed and as discussed above; except wherein the conductive core comprises a carbon foam.  Rule further teaches a conductive core comprises a carbon foam (13 and 13’ includes a porous electrically conductive material…such as carbon, [0033], Fig 4).
Regarding Claim 8, Blackmore in view of Rule teaches the invention as claimed and as discussed above, and Blackmore .
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmore (US 6,146,576) in view of Rule (US 2005/0252603 A1) as applied to Claim 1 above, further  in view of Riedel (US 2016/0096289 A1).  
Regarding Claims 2 and 9, Blackmore in view of Rule teach the invention as claimed and as discussed above, and Blackmore further teaches: Claim 2, further comprising: placing the conductive core and the one or more layers of uncured composite material in a cavity (top portion 74 of the mold 60…a flexible membrane 76 is placed over the composite material part 62. A vacuum is created, Col 10 line 12-14, Fig 9); and
creating a vacuum in the cavity to exert pressure on the one or more layers of uncured composite material while supplying the electric current to the conductive core (the vacuum allows atmospheric pressure to compress and hold the part 62 during the curing operation, Col 10 line 16-18).
Blackmore in view of Rule teach the invention as claimed and as discussed above; except vacuum membrane under Claim 2 is vacuum bag, and the limitations under Claim 9.
Riedel further teaches Claim 2 a method for curing composite structure (see Title), and the method including using a vacuum membrane is a vacuum bag (wherein an impervious membrane or “vacuum bag” is employed for consolidating the composite, [0004]); Claim 9, wherein a uncured composite material comprise a polymeric matrix composite (the upper and lower composite skins are typically formed from uncured… laminates…in a binding polymeric matrix, [0004]).  Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in  Blackmore in view of Rule with Riedel’s further teaching of Claim 2, further comprising: placing the conductive core and the one or more layers of uncured composite material in a cavity of a vacuum bag; and creating a vacuum in the cavity of the vacuum bag to exert pressure on the one or more layers of uncured composite material while supplying the electric current to the conductive core; Claim 9, wherein the one or more layers of uncured composite material comprise a polymeric matrix composite because Riedel teaches, in Para. [0004] of providing an excellent adhesive bonding the composite material together, and creating an excellent vacuum bag disposed over the rigid mold member and seals thereto, thereby forming a mold cavity that is occupied by the uncured/unbonded composite lay-up.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmore (US 6,146,576) in view of Rule (US 2005/0252603 A1) as applied to Claim 1, further in view of Eason et al. (US 2008/0141651 A1).  
Regarding Claim 4, Blackmore in view of Rule disclose the invention substantially as claimed and as discussed above, and Blackmore further teaches wherein the conductive core remains in the cured composite component (38 includes at least one layer of conductive fibers, Col 8 line 32-33; 62… includes at least one layer of conductive fibers, Col 10 line 3-4; a second layer 164 of conductive material…a third resin carrying layer 166…a fourth layer 168 of conductive material…a fifth resin carrying layer 170, Fig 21, Col 13 line 12-13); Blackmore in view of Rule disclose the invention substantially as claimed and as discussed above; except, and wherein the electric 
Eason et al. teach electric current is supplied by an aircraft power supply (independent source provides power through… independent power lead 16, [0039]) and returned to an engine frame (electrical circuits culminating with a common ground could terminate within and be securely attached to the metallic casing such that the metallic casing, most commonly threaded into an electrically grounded metal engine component, becomes a part of the electrical circuit, [0042]).  Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Blackmore in view of Rule with Eason et al.’s further teaching of wherein the electric current is supplied to the conductive core (taught by Blackmore already) by an aircraft power supply and returned to an engine frame because Eason et al. teach, in Para. [0042] of providing a reliable, built-in aircraft power supply with excellent grounding circuitry for operation safety reason.
Response to Arguments
Applicant’s arguments with respect to Claims 1-2, 4-6 and 8-9 have been considered but are moot in view of the new ground(s) of rejection presented in this Office Action as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761